PER CURIAM.
Nathaniel Powell appeals from criminal convictions entered after a nolo contendere plea and argues that the trial court erred in accepting his plea without first inquiring into the defense of intoxication. Our review of the record indicates that no motion to withdraw the nolo contendere plea was ever made. We therefore dismiss the appeal without prejudice to appellant seeking to withdraw his plea or filing a motion for post-conviction relief.
GLICKSTEIN, POLEN and KLEIN, JJ., concur.